Citation Nr: 0113115	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of arthrotomy, left ankle injury, evaluated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from August 1975 to 
August 1978.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA).  The 
RO confirmed and continued the 10 percent rating assigned 
for postoperative residuals of arthrotomy, left ankle 
injury.  Although scheduled for a requested hearing before 
the RO, the veteran failed to report.  

The Board remanded the case to the RO in November 1999 for 
further development of the evidence.  The case has been 
returned to the Board for continuation of appellate review.


FINDING OF FACT

Postoperative residuals of arthrotomy, left ankle injury are 
manifested primarily by mild degenerative changes involving 
the joint and complaints of pain; the left ankle exhibits 
full range of motion, and there is no evidence of functional 
loss or impairment of gait.


CONCLUSION OF LAW

A rating in excess of 10 percent for postoperative residuals 
of arthrotomy, left ankle injury is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that the veteran, in July 
1976, reported that he had sustained a twist injury of the 
left foot.  No fracture was found on x-ray examination.  In 
June 1977, he stated that he had reinjured the left ankle.  
The impression was mild sprain.  

A February 1978 transfer summary of service department 
hospitalization indicates that the veteran gave a history of 
the onset of left ankle pain in June 1977 after an injury.  
Exploratory surgery was performed in November 1977 because 
of persistent symptoms of pain and swelling.  A loose body, 
such as an osteochondral fracture, was suspected, but not 
confirmed, preoperatively, by x-ray examination.  Further, 
joint fluid obtained at surgery was found to be abnormal, 
but the fluid showed no specific characteristics.  A 
synovial biopsy showed inflammatory changes, but no specific 
arthritis was identified.  The diagnoses included arthritis 
of the left ankle (possibly partial post-traumatic and 
postsurgical).

A VA podiatric examination of the veteran's left ankle was 
performed in November 1980; at that time X-ray examination 
of the left ankle revealed mild degenerative changes.  The 
diagnosis was status post trauma, left ankle-no significant 
sequelae.

The veteran was afforded a VA examination in October 1998.  
At that time, the veteran complained of continuous left 
ankle pain since an inservice injury.  The veteran reported 
that he underwent surgery to correct bone chips in his left 
ankle.  According to the veteran, the pain in his left ankle 
was constant with no radiation. Walking made it worse, and 
rest helped.  Physical examination of the left ankle showed 
active range of motion of the left lower extremity within 
normal limits in all joints.  Sensation was intact to 
pinprick and light touch over lower extremity dermatomes.  
Muscle strength in lower extremities was 5/5 in all joints.  
Deep tendon reflexes were present and equal.  There was some 
pain on palpation of the medial and lateral malleolus of the 
left ankle.  There was no evidence of any edema or erythema.  
Tinel sign was negative over the posterior tibial nerve.  
Gait was nonantalgic without the use of any assistive 
device.  There were no other focal neural muscular deficits.  
The veteran was diagnosed with pain in the left ankle with 
the focal finding of pain on palpation over the medial and 
lateral malleolus.  According to the examiner, x-rays did 
not show abnormalities of the left ankle, which would 
warrant an addendum to the existing examination report.

Associated with the claims file are VA outpatient reports, 
dated from January 1995 to June 2000.  They reflect the 
veteran's evaluation or treatment for conditions other than 
a left ankle disorder.  Additionally, a March 1998 treatment 
notation indicates a complaint of left ankle pain.  In April 
1998, examination revealed decreased range of motion in 
dorsiflexion of the left foot; there was otherwise good 
range of motion; no edema or erythema was detected.  

The Board remanded the case to the RO in November 1999, in 
order to arrange for an examination to determine any 
functional loss of the left ankle due to pain, weakened 
movement, excess fatigability, or incoordination.  It was 
noted that the impact of pain, weakened movement, excess 
fatigability, or incoordination had not been adequately 
addressed by the report of the VA examination performed in 
October 1998.  Pursuant to the Board's remand, the RO sent 
the veteran a letter, dated February 12, 2000, advising him 
that he would be notified of a VA examination to be 
scheduled in connection with his claim.  In addition, the 
letter advised him that the failure to report for a 
scheduled examination without good cause would have a 
"detrimental effect" on the outcome of the claim, in that 
the case "may be rated using only the evidence of record."  
Additionally, the RO stated that its letter to the veteran 
was to be accompanied by the pertinent section of the Code 
of Federal Regulations with respect to failure to report for 
scheduled VA examinations.  (It is unclear from the record 
whether such was done.)

The RO scheduled a VA orthopedic examination for the veteran 
on February 28, 2000.  A notation from the scheduling VA 
medical facility states that the veteran failed to report 
for the scheduled examination.  Additionally, the notation 
indicates that the veteran had withdrawn his claim.  

In a letter dated June 8, 2000, the RO requested the veteran 
to verify in writing whether or not he had withdrawn his 
claim.  An August 7, 2000 handwritten notation on the copy 
of the RO's letter relates that the veteran's phone had been 
disconnected.  A response from the veteran to the RO's 
letter was not forthcoming.  

As the veteran's intention to withdraw his appeal had not 
been confirmed, it was deemed that his appeal remained 
active.  Accordingly, the RO recertified his appeal to the 
Board.

II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well 
as to claims filed before the date of the law's enactment, 
and not yet finally adjudicated as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the 
new law have already been satisfied.  By the statement of 
the case and supplemental statements of the case furnished 
the veteran, the RO has notified the veteran of the 
information and evidence necessary to substantiate his 
claim.  The veteran's failure to cooperate with VA's attempt 
to schedule another rating examination has been discussed 
above.  In addition there was no response to the RO's 
request for information concerning recent left ankle 
treatment, so that records could be obtained.  In sum, there 
is no indication that additional evidence exists and can be 
obtained on the issue here in question, and the veteran has 
been afforded an examination in connection with the current 
appeal.  Adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board also notes that it is unclear whether the veteran 
was accurately apprised of the consequences of a failure to 
report.  The letter sent to him from the RO, telling him 
that there might be a detrimental effect on his claim 
because it would be rated on the basis of the evidence of 
record is not a accurate summary of the applicable 
regulation, 38 C.F.R. § 3.655(b) (2000).  The pertinent 
language is:

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2000).  

Rather than denying the claim for the failure to report, the 
RO rated the disorder on the basis of the record, and the 
Board will do likewise.  Such gives the veteran greater 
consideration than he is entitled to, and obviates the need 
for yet another remand, which would needlessly prolong 
adjudication of the case and serve no useful purpose.

In general, disability evaluations are assigned by applying 
a schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1995).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

A 10 percent rating is warranted for limited of motion of 
the ankle, where moderate.  A 20 percent rating is warranted 
for limited of motion of the ankle, where marked.  38 C.F.R. 
 4.71a, Diagnostic Code 5271 (2000).

A review of the record discloses that the veteran has 
experienced longstanding left ankle pain.  However, 
examinations over the years since service demonstrated only 
one incident of slight swelling, and no deformity or gait 
limitations.  The veteran has mild arthritis of the left 
ankle joint at the site of old trauma.  Traumatic arthritis 
of a joint is rated on limitation of motion of the affected 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  The 
October 1998 VA examination for rating purposes showed that 
the left ankle exhibited full range of motion; decreased 
dorsiflexion of the left ankle, noted at a VA clinic in 
April 1998, was not confirmed on the October 1998 orthopedic 
examination.  In order to be entitled to assignment of a 20 
percent rating for the left ankle disorder, there must be 
evidence of marked limitation of motion of the ankle.  This 
has not been demonstrated by the current record.

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, pursuant to the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Notable functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).

The veteran's failure to report for another scheduled rating 
examination precludes VA from making an in-depth assessment 
about any functional loss of the left ankle from pain, 
weakness, fatigability or incoordination.  However, the 
report of the most recent rating examination is silent as to 
any wincing or other visible evidence of pain on motion of 
the left ankle; likewise, the examination report gives no 
indication of weakness, fatigability or incoordination 
affecting the left ankle.  Based on the available evidence, 
an increased evaluation, based on pain or functional loss 
alone, is not warranted.  There is not an approximate 
balance of positive and negative evidence regarding the 
issue on appeal, so as to warrant application of the 
doctrine of benefit of doubt.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Entitlement to an increased rating for postoperative 
residuals of arthrotomy, left ankle injury is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeal

 



